DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 3-4 and 6 recites the limitation "wherein the lid is configured to move the nozzle rod".  However, in claim 1, it recites that the lid is configured to be moved together with the nozzle and pipe.  It is unclear as to how it can also be configured to move the nozzle rod.  Is it 
Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamikawa (U.S Patent 5,369,891) or in the alternative under 35 U.S.C. 103 as being obvious over Kamikawa (U.S Patent 5,369,891) in view of Kim et al. (PG Pub U.S 2003/0009901). 
[AltContent: textbox (This portion joining pipe 33 to filter/nozzle rod 34 which depicts “L” shape reads on joint that is attached to filter/nozzle rod 34, extends along that length is above opening/groove 32 so it covers opening/groove 32. )][AltContent: connector]11.	Regarding claim 1, Kamikawa teaches a cleaning apparatus (abstract, figs 2-4) comprising: a nozzle (filter 34 reads on nozzle; col 3 lines 25-30) having a first end (top end), a second end opposite the first end (bottom end opposite top end), and a length extending therebetween (seen by length horizontally of 34), the nozzle including a nozzle rod (filter 34 reads on making up the nozzle rod) having a groove formed therein (opening 32 wherein filter/nozzle rod 34 is arranged reads on having groove formed therein; col 3 lines 25-30) and extending along the length of the nozzle (seen by figs 2-4, opening 32 extending along length of filter/nozzle rod 34), including a joint attached to the nozzle rod (top portion of filter/nozzle rod 34 attached to pipe 33 reads on joint; col 3 lines 50-65; seen by fig below) and extending along the length of the nozzle so as to cover the groove (extends along top of filter so thus above groove 32 so at least partially extending along length of nozzle so as to cover the groove, seen by fig below)

    PNG
    media_image1.png
    724
    680
    media_image1.png
    Greyscale


12.	Alternatively, if the plurality of ejection ports being positioned along the length of the nozzle is not envisaged within the teaching of Kamikawa, it still would be obvious in view of Kim.  Kim teaches a system for cleaning wherein it is known to eject gas using a plurality of ejection ports (22) positioned along the length of the nozzle (figs 3-4, and para 0023, 0025, and 0030) in order to uniformly distribute the gas.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Kamikawa such as to include a plurality of ejection ports as taught by Kim in order to uniformly distribute the gas.   



14.	Regarding claim 3, Kamikawa teaches wherein the lid is configured to move the nozzle rod toward the exhaust path (col 3 lines 55-65, as seen by fig 4).
15.	Regarding claim 5, Kamikawa teaches wherein the plurality of ejection ports are configured to eject gas in a direction toward the inner wall surface of the processing chamber (col 3 lines 25-30 and col 5 lines 44-47) and in a direction in which the nozzle rod is moved (col 3 lines 55-65, and as seen by figs 2 and 4).
16.	Regarding claim 6, Kamikawa teaches wherein the lid is configured to move the nozzle rod toward a side surface of the inner wall surface of the processing chamber (col 3 lines 55-65, as seen by fig 4).
17.	Regarding claim 7, Kamikawa teaches a cleaning apparatus (abstract, figs 2-4) comprising: a nozzle (filter 34 reads on nozzle; col 3 lines 25-30) having a first end (top end), a second end opposite the first end (bottom end opposite top end), and a length extending therebetween (seen by length horizontally of 34), the nozzle including a nozzle rod (filter 34 reads on making up the nozzle rod) having a groove formed therein (opening 32 wherein filter/nozzle rod 34 is arranged reads on having groove formed therein; col 3 lines 25-30) and extending along the length of the nozzle (seen by figs 2-4, opening 32 extending along length of filter/nozzle rod 34), including a joint attached to the nozzle rod (top portion of filter/nozzle rod 34 attached to pipe 33 reads on joint; col 3 lines 50-65; seen by fig below) and extending along the length of the nozzle so as to cover the groove (extends along top of filter so thus above groove 32 so at least partially extending along length of nozzle so as to cover the groove, seen by fig below)
[AltContent: connector][AltContent: textbox (This portion joining pipe 33 to filter/nozzle rod 34 which depicts “L” shape reads on joint that is attached to filter/nozzle rod 34, extends along that length is above opening/groove 32 so it covers opening/groove 32. )]
    PNG
    media_image1.png
    724
    680
    media_image1.png
    Greyscale

and a plurality of ejection ports connected to the groove (gas flow “arrows” reads on ejection ports which are depicted in fig above as they extend from filter/nozzle rod 34 and groove/opening 32) and positioned along the length of the nozzle (seen above positioned along length of filter/nozzle rod 34), the plurality of ejection ports being configured to eject a gas toward an inner wall surface (col 3 lines 25-30 and col 5 lines 44-47) of a processing chamber of a substrate processing apparatus in which a substrate is processed (col 3 lines 25-30 and col 5 lines 44-47); at least one pipe (33, col 3 lines 50-65) having a first end connected to the joint at one of the first end of nozzle (seen above, col 3 lines 50-65, pipe 33 having portion extending above nozzle rod 34 reads on first end connected to the joint) and configured to supply the gas to the plurality of ejection ports through the groove (col 3 lines 25-30 and col 5 lines 44-47); and a lid (28) fixed directly to a second end of the pipe opposite the first end of the pipe (seen in figs 
18.	Alternatively, if the plurality of ejection ports being positioned along the length of the nozzle is not envisaged within the teaching of Kamikawa, it still would be obvious in view of Kim.  Kim teaches a system for cleaning wherein it is known to eject gas using a plurality of ejection ports (22) positioned along the length of the nozzle (figs 3-4, and para 0023, 0025, and 0030) in order to uniformly distribute the gas.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Kamikawa such as to include a plurality of ejection ports as taught by Kim in order to uniformly distribute the gas.   
19.	Regarding the recitation “wherein, in the processing chamber, a processing of bringing the substrate on which a liquid film is formed into contact with a processing fluid of a supercritical state so as to dry the substrate is performed”, this recitation is a statement of intended use which does not patentably distinguish over Kamikawa since Kamikawa meets all the structural elements of the claim(s) and is capable of “in the processing chamber, a processing of bringing the substrate on which a liquid film is formed into contact with a processing fluid of a supercritical state so as to dry the substrate is performed” if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
20.	Regarding claim 9, Kamikawa teaches wherein the length of the nozzle rod faces the direction in which the nozzle and the pipe are moved along the inner wall surface of the processing chamber (as seen by figs 2 and 4).

Allowable Subject Matter
21.	Claim 4 is found to be allowable.
22.	Claim 4 are objected to as being rejected under 112, but would be allowable if further clarification is provided to overcome the 112 rejection.
23.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
24.	The closest prior art of record is Kamikawa (U.S Patent 5,369,891).  
25.	Kamikawa teaches the specifics of the cleaning apparatus in claim 1 but fails to specifically teach wherein the lid is configured to move the nozzle rod in a direction in which the substrate is carried into the processing chamber from a carry-in port through which the substrate is carried into the processing chamber, which appears to teach away from the structural configuration of Kamikawa.   
26.	Thus, the prior art of record does not fairly teach or suggest the cleaning apparatus as in the context of claim 4.
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714